DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 02/08/2022.
Claims 2 and 6 have been canceled.
Claims 21 and 22 have been added.
Claims 1, 3-5 and 7-22 are pending in this action.
Claims 1, 3-5 and 7-22 are allowed.

Prior Art Considerations

1. 	(US 9421909 B2), granted to Strickland et al., on Aug. 23, 2016, discloses --- A system for alerting a user includes a first device for vehicle-to-pedestrian 
communication. The first device is operable by a pedestrian. The system further includes a vehicle operable by a driver including a second device for vehicle-to-pedestrian communication. The system is configured to provide an alert via at least one of the first device and second device to at least one of the driver and the pedestrian (see title and abstract).
2. 	(US 2019/0007846 A1), published to Lee et al., on Jan. 3, 2019, discloses – Method and Apparatus for Device-to-Device data communication (see title).

4. 	(US 9786178 B1), granted to Bai et al., on Oct. 10, 2017, discloses – Vehicle Pedestrian Safety System and Method of use and manufacture thereof (see title).
	However, these references do not disclose of fairly teach/suggest the combined features/techniques provided below as reason for allowance.

Allowable Subject Matter

Claims 1, 3-5 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combined techniques or features recited as --- determining, based on the first identifier and the second identifier, that the UE and the vehicle-mounted device satisfy a preset ride condition; sending, to the UE, second indication information instructing the UE to disable the V2P function; and storing at least one of the following information corresponding to the preset ride condition: a device type corresponding to the first identifier and a device type corresponding to the second identifier; serving cells in which the UE and the vehicle-mounted device are respectively located when the UE and the vehicle-mounted device each access a network; or geographical locations respectively reported by the UE and the vehicle-mounted device --- as recited in or within the context of, particularly, claims 1, 15, 17, 18, 19 and 20.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/11/2022